 Case 1:99-mc-09999 Document 239 Filed 02/27/20 Page 1 of 11 PageID #: 16095




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

MILLENNIUM PHARMACEUTICALS, INC.,                  )
                                                   )
                        Plaintiff,                 )
                                                   )
               v.                                  )     C.A. No. ______________
                                                   )
SUN PHARMACEUTICAL INDUSTRIES                      )
LIMITED,                                           )
                                                   )
                        Defendant.                 )

                                          COMPLAINT

       Plaintiff Millennium Pharmaceuticals, Inc., by its attorneys, alleges as follows:

                                     NATURE OF THE ACTION

       1. This is an action for patent infringement under the patent laws of the United States,

35 U.S.C. §§ 100 et seq. as well as the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, against

Defendant Sun Pharmaceutical Industries Limited (“Sun”).          This action arises out of the

submission by Sun of Abbreviated New Drug Application (“ANDA”) No. 214125 to the U.S.

Food and Drug Administration (“FDA”) seeking approval to manufacture and sell a generic

version of NINLARO® (“the Sun ANDA Product”) prior to the expiration of U.S. Patent Nos.

7,442,830; 8,859,504; and 9,175,017 (the “Patents-in-Suit”).

                                               PARTIES

       2. Plaintiff Millennium Pharmaceuticals, Inc. (“Millennium”) is a corporation organized

and existing under the laws of the State of Delaware, with its principal place of business at

40 Landsdowne Street, Cambridge, Massachusetts 02139.            Millennium is engaged in the

business of developing, manufacturing, and selling pharmaceutical drug products, particularly

for use in the therapeutic area of oncology.
 Case 1:99-mc-09999 Document 239 Filed 02/27/20 Page 2 of 11 PageID #: 16096



       3. Upon information and belief, Sun is a corporation organized and existing under the

laws of the Republic of India, with its principal place of business at CTS No. 201 B/1, Western

Express Highway, Goregaon (E), Mumbai, Maharashtra, India 400063.

       4. Upon information and belief, Sun, itself and through its subsidiaries and agents,

manufactures, distributes and/or imports generic drugs for sale and use throughout the United

States, including in Delaware.

       5. Upon information and belief, following any FDA approval of ANDA No. 214125,

Sun, itself and through its subsidiaries and agents, will make, use, offer to sell, and/or sell the

generic products that are the subject of ANDA No. 214125 throughout the United States,

including in the State of Delaware, and/or import such generic products into the United States,

including into Delaware.

                                 JURISDICTION AND VENUE

       6.      This action arises under the patent laws of the United States of America 35 U.S.C.

§§ 100 et seq. and the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, and this Court has

jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331, 1338(a), 2201,

and 2202.

       7.      The Court has personal jurisdiction over Sun because, among other things, Sun

has committed an act of patent infringement under 35 U.S.C. § 271(e)(2) and intends a future

course of conduct that includes acts of patent infringement under 35 U.S.C. § 271(a), (b) and/or

(c), including in Delaware. These acts have led and will lead to foreseeable harm and injury to

Millennium, a Delaware corporation.        For example, on information and belief, following

approval of ANDA No. 214125, Sun intends to make, use, import, sell, and/or offer for sale the

Sun ANDA Product in the United States, including in Delaware, prior to the expiration of the

Patents-in-Suit.


                                                2
 Case 1:99-mc-09999 Document 239 Filed 02/27/20 Page 3 of 11 PageID #: 16097



        8.       This Court also has personal jurisdiction over Sun because, among other things,

this action arises from actions of Sun directed toward Delaware, and because Sun has purposely

availed itself of the rights and benefits of the laws of Delaware by engaging in systematic and

continuous contacts with Delaware such that it should reasonably anticipate being haled into

court here. Upon information and belief, Sun regularly and continuously transacts business

within Delaware, including by selling pharmaceutical products in Delaware either directly or

indirectly through affiliated companies. Upon information and belief, Sun derives substantial

revenue from the sale of pharmaceutical products that are sold, used, and/or consumed within

Delaware and has availed itself of the privilege of conducting business within Delaware.

        9.       Sun has taken advantage of the jurisdiction of this Court by filing claims and

counterclaims in this Court and/or consenting to personal jurisdiction, including in, e.g.,

Pfizer Inc. et al v. Sun Pharmaceutical Industries, Ltd. et al., C.A. No. 19-758 (D. Del.);

Boehringer Ingelheim Pharmaceuticals Inc. et al. v. Sun Pharmaceutical Industries Limited et

al., C.A. No. 18-1765 (D. Del.); Novartis Pharmaceuticals Corporation v. Sun Pharmaceutical

Industries, Ltd., et al., C.A. No. 18-1040 (D. Del.); and Sun Pharmaceutical Industries Ltd. et al.

v. Saptalis Pharmaceuticals, LLC, C.A. No. 18-648 (D. Del.).

        10.      In the alternative, this Court may exercise personal jurisdiction over Sun because

the requirements of Federal Rule of Civil Procedure 4(k)(2)(A) are met.

        11.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(c) because, upon

information and belief, Sun is not resident in the United States and may thus be sued in any

judicial district.




                                                 3
 Case 1:99-mc-09999 Document 239 Filed 02/27/20 Page 4 of 11 PageID #: 16098



                                        BACKGROUND

         12.     United States Patent No. 7,442,830 (“the ’830 patent”), entitled “Proteasome

Inhibitors” (Exhibit A hereto), was duly and legally issued on October 28, 2008. The ’830

patent, which is owned by Millennium, will expire on November 20, 2029.

         13.     United States Patent No. 8,859,504 (“the ’504 patent”), entitled “Boronate Ester

Compounds and Pharmaceutical Compositions Thereof” (Exhibit B hereto), was duly and legally

issued on October 14, 2014. The ’504 patent, which is owned by Millennium, will expire on

June 16, 2029.

         14.     United States Patent No. 9,175,017 (“the ’017 patent”), entitled “Boronate Ester

Compounds and Pharmaceutical Compositions Thereof” (Exhibit C hereto), was duly and legally

issued on November 3, 2015. The ’017 patent, which is owned by Millennium, will expire on

June 16, 2029.

         15.     NINLARO® is a proteasome inhibitor approved by the FDA for oral

administration in combination with lenalidomide and dexamethasone for the treatment of

patients with multiple myeloma who have received at least one prior therapy.

         16.     Millennium sells NINLARO® in the United States pursuant to New Drug

Application No. 208462, which was approved by the FDA in 2015.

         17.     NINLARO®, and its use, are covered by one or more claims of the Patents-in-

Suit, which have been listed in connection with NINLARO® in the FDA’s publication,

Approved Drug Products with Therapeutic Equivalence Evaluations, referred to as the “Orange

Book.”

         18.     By letter dated January 16, 2020 (the “Notice Letter”), Sun notified Millennium

that it had submitted to the FDA ANDA No. 214125 for ixazomib citrate capsule, EQ. 2.3 mg




                                                 4
 Case 1:99-mc-09999 Document 239 Filed 02/27/20 Page 5 of 11 PageID #: 16099



base, EQ. 3 mg base, and EQ. 4 mg base, a generic version of NINLARO® (“the Sun ANDA

Product”).

       19.      By submitting ANDA No. 214125, Sun has necessarily represented to the FDA

that the Sun ANDA Product has the same active ingredient as NINLARO®, has the same dosage

forms and strengths as NINLARO®, and is bioequivalent to NINLARO®.

       20.      In the Notice Letter, Sun stated that its ANDA included Paragraph IV

certifications pursuant to 21 U.S.C. § 355(j) with respect to the Patents-in-Suit and alleged that

the Patents-in-Suit are invalid, unenforceable, or will not be infringed by the commercial

manufacture, use, offer for sale, or sale of the Sun ANDA Product. The Notice Letter also

informed Millennium that Sun seeks approval to engage in the commercial manufacture, use,

offer for sale, sale, or importation of the Sun ANDA Product before the Patents-in-Suit expire.

       21.      Upon information and belief, Sun had knowledge of the Patents-in-Suit when it

submitted ANDA No. 214125 to the FDA.

       22.      Upon information and belief, Sun intends to engage in the manufacture, use, offer

for sale, sale, and/or importation of the Sun ANDA Product with its proposed labeling

immediately and imminently upon approval of ANDA No. 214125.

       23.      This action was commenced before the expiration of forty-five days from the date

of Millennium’s receipt of the January 16, 2020 Notice Letter.

                                             COUNT I

                     INFRINGEMENT OF U.S. PATENT NO. 7,442,830

       24.      Millennium incorporates each of the preceding paragraphs 1-23 as if fully set

forth herein.

       25.      Sun’s Notice Letter did not contest infringement of claims 1, 2, 4, 5, and 8 of the

’830 patent except on the basis of their assertion that these claims are invalid.


                                                  5
 Case 1:99-mc-09999 Document 239 Filed 02/27/20 Page 6 of 11 PageID #: 16100



        26.        Sun’s submission of ANDA No. 214125 to obtain approval to engage in the

commercial manufacture, use, offer for sale, sale, and/or importation of the Sun ANDA Product

before the expiration of the ’830 patent was an act of infringement of at least claims 1, 2, 4, 5,

and 8 of the ’830 patent (“the ’830 Asserted Claims”) under 35 U.S.C. § 271(e)(2)(A).

        27.        Sun’s commercial manufacture, use, offer for sale, sale and/or importation of the

Sun ANDA Product and/or its active ingredient prior to the expiration of the ’830 patent, and

Sun’s inducement of and/or contribution to such conduct, would further infringe at least the ’830

Asserted Claims, either literally or under the doctrine of equivalents, under 35 U.S.C. § 271(a),

(b), and/or (c).

        28.        Upon FDA approval of ANDA No. 214125, Sun will infringe at least the ’830

Asserted Claims, either literally or under the doctrine of equivalents, by making, using, offering

to sell, selling, and/or importing the Sun ANDA Product and/or its active ingredient, and/or by

actively inducing and contributing to infringement of the ’830 patent by others, under 35 U.S.C.

§ 271(a), (b), and/or (c), unless enjoined by the Court. Such infringement is imminent because,

among other things, Sun has notified Millennium of the submission of its ANDA seeking

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

the Sun ANDA product before the expiration of the ’830 patent.

        29.        A substantial and justiciable controversy exists between the parties hereto as to

the infringement of the ’830 patent.

        30.        Pursuant to 28 U.S.C. § 2201, Millennium is entitled to a declaratory judgment

that Sun’s making, using, offering to sell, selling, and/or importing the Sun ANDA Product,

inducement thereof or contribution thereto, will infringe at least the ’830 Asserted Claims

pursuant to 35 U.S.C. § 271(a), (b), and/or (c).




                                                   6
 Case 1:99-mc-09999 Document 239 Filed 02/27/20 Page 7 of 11 PageID #: 16101



       31.      Upon information and belief, Sun acted, and upon FDA approval of ANDA No.

214125, will act, without a reasonable basis for believing that it would not be liable for

infringing the ’830 patent. This is an exceptional case.

       32.      Unless Sun is enjoined from infringing the ’830 patent, Millennium will suffer

irreparable injury. Millennium has no adequate remedy at law.

                                             COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 8,859,504

       33.      Millennium incorporates each of the preceding paragraphs 1-32 as if fully set

forth herein.

       34.      Sun’s Notice Letter did not contest infringement of claims 1, 2, and 15 of the ’504

patent except on the basis of their assertion that these claims are invalid.

       35.      Sun’s submission of ANDA No. 214125 to obtain approval to engage in the

commercial manufacture, use, offer for sale, sale, and/or importation of the Sun ANDA Product

before the expiration of the ’504 patent was an act of infringement of at least claims 1, 2 and 15

of the ’504 patent (“the ’504 Asserted Claims”) under 35 U.S.C. § 271(e)(2)(A).

       36.      The commercial manufacture, use, offer for sale, sale and/or importation of the

Sun ANDA Product prior to the expiration of the ’504 patent, and Sun’s inducement of and/or

contribution to such conduct, would further infringe at least the ’504 Asserted Claims, either

literally or under the doctrine of equivalents, under 35 U.S.C. § 271(a), (b), and/or (c).

       37.      Upon FDA approval of ANDA No. 214125, Sun will infringe at least the ’504

Asserted Claims, either literally or under the doctrine of equivalents, by making, using, offering

to sell, selling, and/or importing the Sun ANDA Product, and/or by actively inducing and

contributing to infringement of the ’504 patent by others, under 35 U.S.C. § 271(a), (b), and/or

(c), unless enjoined by the Court. Such infringement is imminent because, among other things,


                                                  7
 Case 1:99-mc-09999 Document 239 Filed 02/27/20 Page 8 of 11 PageID #: 16102



Sun has notified Millennium of the submission of its ANDA seeking approval to engage in the

commercial manufacture, use, offer for sale, sale, and/or importation of the Sun ANDA product

before the expiration of the ’504 patent.

       38.      A substantial and justiciable controversy exists between the parties hereto as to

the infringement of the ’504 patent.

       39.      Pursuant to 28 U.S.C. § 2201, Millennium is entitled to a declaratory judgment

that Sun’s making, using, offering to sell, selling, and/or importing the Sun ANDA Product,

inducement thereof or contribution thereto, will infringe at least the ’504 Asserted Claims

pursuant to 35 U.S.C. § 271(a), (b), and/or (c).

       40.      Upon information and belief, Sun acted, and upon FDA approval of ANDA No.

214125, will act, without a reasonable basis for believing that it would not be liable for

infringing the ’504 patent. This is an exceptional case.

       41.      Unless Sun is enjoined from infringing the ’504 patent, Millennium will suffer

irreparable injury. Millennium has no adequate remedy at law.

                                            COUNT III

                     INFRINGEMENT OF U.S. PATENT NO. 9,175,017

       42.      Millennium incorporates each of the preceding paragraphs 1-41 as if fully set

forth herein.

       43.      Sun’s Notice Letter did not contest infringement of claims 1, 2, 6, 7, 9-11, and 13

of the ’017 patent except on the basis of their assertion that these claims are invalid.

       44.      Sun’s submission of ANDA No. 214125 to obtain approval to engage in the

commercial manufacture, use, offer for sale, sale, and/or importation of the Sun ANDA Product

before the expiration of the ’017 patent was an act of infringement of at least claims 1, 2, 6, 7, 9-

11, and 13 of the ’017 patent (“the ’017 Asserted Claims”) under 35 U.S.C. § 271(e)(2)(A).


                                                   8
 Case 1:99-mc-09999 Document 239 Filed 02/27/20 Page 9 of 11 PageID #: 16103



       45.     The commercial manufacture, use, offer for sale, sale and/or importation of the

Sun ANDA Product prior to the expiration of the ’017 patent, and Sun’s inducement of and/or

contribution to such conduct, would further infringe at least the ’017 Asserted Claims, either

literally or under the doctrine of equivalents, under 35 U.S.C. § 271(a), (b), and/or (c).

       46.     Upon FDA approval of ANDA No. 214125, Sun will infringe at least the ’017

Asserted Claims, either literally or under the doctrine of equivalents, by making, using, offering

to sell, selling, and/or importing the Sun ANDA Product, and/or by actively inducing and

contributing to infringement of the ’017 patent by others, under 35 U.S.C. § 271(a), (b), and/or

(c), unless enjoined by the Court. Such infringement is imminent because, among other things,

Sun has notified Millennium of the submission of its ANDA seeking approval to engage in the

commercial manufacture, use, offer for sale, sale, and/or importation of the Sun ANDA product

before the expiration of the ’017 patent.

       47.     A substantial and justiciable controversy exists between the parties hereto as to

the infringement of the ’017 patent.

       48.     Pursuant to 28 U.S.C. § 2201, Millennium is entitled to a declaratory judgment

that Sun’s making, using, offering to sell, selling, and/or importing the Sun ANDA Product,

inducement thereof or contribution thereto, will infringe at least the ’017 Asserted Claims

pursuant to 35 U.S.C. § 271(a), (b), and/or (c).

       49.     Upon information and belief, Sun acted, and upon FDA approval of ANDA No.

214125, will act, without a reasonable basis for believing that it would not be liable for

infringing the ’017 patent. This is an exceptional case.

       50.     Unless Sun is enjoined from infringing the ’017 patent, Millennium will suffer

irreparable injury. Millennium has no adequate remedy at law.




                                                   9
Case 1:99-mc-09999 Document 239 Filed 02/27/20 Page 10 of 11 PageID #: 16104



                                     PRAYER FOR RELIEF

       WHEREFORE, Millennium prays that this Court grant the following relief:

       (a)     A judgment that at least the Asserted Claims of the Patents-in-Suit are not invalid,

are not unenforceable, and were infringed by Sun’s submission of ANDA No. 214125 under

35 U.S.C. § 271(e)(2)(A), and that Sun’s manufacture, use, offer to sell, sale, or importation of

the Sun ANDA Product and/or its active ingredient prior to the expiration of all of the Patents-in-

Suit, will infringe at least the Asserted Claims of the Patents-in-Suit, either literally or under the

doctrine of equivalents under 35 U.S.C. § 271(a), (b), and/or (c);

       (b)     An Order pursuant to 35 U.S.C. § 271(e)(4)(A) that the effective date of any FDA

approval of Sun’s ANDA No. 214125, or any product or compound that infringes the Patents-in-

Suit, shall not be earlier than the expiration date of the last to expire of the Patents-in-Suit,

including any extensions and/or additional periods of exclusivity to which Millennium is or

becomes entitled;

       (c)     A declaratory judgment that Sun’s manufacture, use, offer to sell, sale, or

importation, including inducement thereof and contribution thereto, of the Sun ANDA Product

and/or its active ingredient prior to the expiration of the Patents-in-Suit, would infringe at least

the Asserted Claims of the Patents-in-Suit, either literally or under the doctrine of equivalents

under 35 U.S.C. § 271(a), (b), and/or (c);

       (d)     An Order permanently enjoining Sun, and its affiliates and subsidiaries, and each

of their officers, agents, servants and employees, and those acting in privity or concert with

them, from making, having made, using, offering to sell, selling, marketing, distributing, or

importing the Sun ANDA Product, its active ingredient, or any other product or compound that

infringes the Patents-in-Suit, until after the expiration of the last to expire of the Patents-in-Suit,




                                                  10
Case 1:99-mc-09999 Document 239 Filed 02/27/20 Page 11 of 11 PageID #: 16105



including any extensions and/or additional periods of exclusivity to which Millennium is or

becomes entitled;

       (e)     Damages or other monetary relief, including costs, fees, pre-judgment interest and

post-judgment interest to Millennium if Sun engages in commercial manufacture, use, offers to

sell, sale, or importation into the United States of the Sun ANDA Product or its active ingredient

prior to the expiration of the Patents-in-Suit, including any extensions and/or additional periods

of exclusivity to which Millennium is or becomes entitled;

       (f)     A declaration that this is an exceptional case and an award of attorneys’ fees to

Millennium pursuant to 35 U.S.C. §§ 285 and 271(e)(4), together with its reasonable costs; and

       (g)     Such further and other relief as this Court deems proper and just.

                                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                /s/ Jack B. Blumenfeld

                                                Jack B. Blumenfeld (#1014)
OF COUNSEL:                                     Anthony D. Raucci (#5948)
                                                1201 North Market Street
William F. Lee                                  P.O. Box 1347
Lisa J. Pirozzolo                               Wilmington, DE 19899
Emily R. Whelan                                 (302) 658-9200
WILMER CUTLER PICKERING                         jblumenfeld@mnat.com
  HALE AND DORR LLP                             araucci@mnat.com
60 State Street
Boston, MA 02109                                Attorneys for Plaintiff
(617) 526-6000                                  Millennium Pharmaceuticals, Inc.

Robert M. Galvin
WILMER CUTLER PICKERING
  HALE AND DORR LLP
950 Page Mill Road
Palo Alto, CA 94304
(650) 858-6000

February 27, 2020




                                                11
